97 F.3d 1456
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Gregory D. GRAVES, Appellant,v.Captain Carl LACEY;  Larry Selig, Sheriff of Garland County,Arkansas, Appellees.
No. 96-1195.
United States Court of Appeals, Eighth Circuit.
Submitted Sept. 4, 1996.Filed Sept. 11, 1996.

Before FAGG, WOLLMAN and MURPHY, Circuit Judges.
PER CURIAM.


1
Gregory D. Graves appeals from the district court's1 order granting defendants judgment following a trial in this 42 U.S.C. § 1983 action.  Having carefully reviewed the record, including tapes of the trial, we affirm on the basis of the magistrate judge's well-reasoned opinion.  See 8th Cir.  R. 47B.



1
 The Honorable Bobby E. Shepherd, United States Magistrate Judge for the Western District of Arkansas, to whom the case was referred for final disposition by consent of the parties pursuant to 28 U.S.C. § 636(c)